                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION
                                IN ADMIRALTY


Carver Stevedoring Services,   )
Inc.,                          )
                               )
     Plaintiff,                )
                               )
vs.                            )Civil Action 2:20- cv-01344-DCN
                               )
M/V NAVIOS CHRISTINE B (IMO No.)
9496238), her engines, boilers,)
tackle, appurtenances, etc.,   )
in rem, and Imba maritime,     )
S.A., Coasters Ventures, Ltd., )
and Navios Maritime Partners, )
L.P., in personam,             )
                               )
     Defendants.               )
                               )
_______________________________)        (NON-JURY)

                     PLAINTIFF’S VERIFIED COMPLAINT

     COMES   NOW    Carver   Stevedoring   Services,   Inc.   (hereinafter

“Carver Stevedoring”) Plaintiff in the above captioned action,

and, complaining of Defendants, shows this Honorable Court as

follows:

                               JURISDICTION

1.   This is a case of negligence against the Defendant M/V NAVIOS

     CHRISTINE B (IMO No. 9496238) (hereinafter “Vessel”) in rem

     pursuant to Rule C of the Supplemental Admiralty Rules and

     against Defendants Imba Maritime, S.A., Coasters Ventures,


                                     1
     Ltd.,   and   Navios   Maritime       Partners,      L.P.,   in   personam,

     pursuant to Rule B of the same rules for issue of a writ of

     maritime attachment and is an admiralty and maritime claim

     within the meaning of Rule 9(h) of the Federal Rules of Civil

     Procedure;     Plaintiff     invokes        the      original     admiralty

     jurisdiction of this Honorable Court pursuant to 28 U.S.C. §

     1333(1).

2.   This case is governed by the Rules B and C of the Supplemental

     Admiralty Rules of the Federal Rules of Civil Procedure, the

     General    Maritime    Law   of       the   United    States,     and   laws

     supplemental thereto and amendatory thereof.


3.   The Vessel is within the District of South Carolina or will

     be within the District while the action is pending.

4.   At all times material hereto, Defendant Vessel was and is a

     Panamanian flag vessel in navigation upon the high seas, the

     navigable waters of the United States, and is currently moored

     at Pier J near Detyen’s Shipyard in the Charleston Harbor in

     Charleston, South Carolina.

5.   At all times material hereto, Plaintiff Carver Stevedoring

     Services, Inc. (hereinafter “Carver”) was and is a limited

     liability corporation incorporated in the state of New York

     with offices and facilities in Charleston, South Carolina.


                                       2
6.    On information and belief at all times material hereto,

      Defendants Imba Maritime, S.A. (hereinafter “Imba”), Coasters

      Ventures, Ltd. (hereinafter “Coasters”), and Navios Maritime

      Partners, L.P. (hereinafter “NMP”) and one or more are owners

      of Vessel.

7.    On information and belief Defendants are foreign corporations

      without any presence within the District of South Carolina

      for purposes of jurisdiction or service of process.

                                  FACTS

8.    On or about March 30, 2020, Carver Stevedoring employees were

      aboard   the   vessel   operating   the   Vessel’s   No.   1   crane

      offloading pig iron (hereinafter “cargo”).

9.    In order to facilitate the offload, a Bateman model B6TD-

      1300FC    self-contained     motorized    grapple    (hereinafter

      “grapple”), weighing approximately 28,000 lbs and owned by

      Carver Stevedoring, was attached to the No. 1 crane.

10.   Upon information and belief, as the crane with the loaded

      grapple was moved toward the starboard side of the deck, the

      wire rope of the No. 1 crane parted causing the grapple to

      freefall.

11.   As the grapple fell it struck the barge and went into the

      Cooper River along with a load of cargo.



                                    3
12.   Plaintiff received a Letter of Undertaking from The London

      Steam-Ship Owners’ Mutual Insurance Association Limited in

      the amount of $450,000.00 related to damages arising from the

      parting of the wire rope on the No. 1 crane only.

13.   On or about April 7, 2020, a Carver Stevedoring, employee was

      operating the Vessel’s No. 4 crane offloading pig iron.

14.   As the loaded grapple from Hold No. 4 was rising, the wire

      rope on the No. 4 crane parted and fell approximately 30 feet

      into the bottom of Hold No. 4, damaging the grapple.

                  FOR A FIRST CAUSE OF ACTION
  (Negligence – Failure to Maintain Wire Rope on No. 1 Crane)

15.   Plaintiff restates the above allegations as if set forth

      herein verbatim.

16.   Defendants   had    a    duty   to   maintain   the    Vessel   and   her

      appurtenances, including the cranes and wire ropes.

17.   Defendants materially breached their duty in one or more of

      the following respects:

      a.   in failing to maintain the appurtenances of the Vessel;

      b.   in failing to maintain the gear aboard Vessel;

      c.   in failing to maintain the wire rope on the No. 1 crane;

      d.   in failing to provide a reasonable maintenance schedule;

      e.   in   failing   to    ensure     to   reasonable   maintenance    was

           performed as required in the operation of cranes;

                                       4
      f.   in failing to warn Plaintiff of the unsafe conditions

           existing aboard Vessel;

      g.   in    failing   to     warn   Plaintiff     of   the   unreasonably

           dangerous conditions aboard the Vessel;

      h.   in failing to inspect the cranes’ wire ropes;

      i.   in    failing   to     maintain    proper    safety    placards   as

           required in the cab of the No. 1 crane;

      j.   in    acting    with    reckless    disregard     in   failing    to

           performing routine maintenance to prevent catastrophic

           damages;

      k.   in failing to exercise due care under the circumstances;

           and

      l.   such other acts and/or omissions or breaches of duty

           which may come to light during the discovery, or which

           may be proven at trial.

18.   As a direct and proximate result of Defendants’ negligence,

      the barge has been damaged, and Plaintiff has incurred damages

      to its grapple, and will incur additional expenses, including

      without limitation dockage, salvage, and repair costs.

19.   As a direct and proximate result of Defendants’ negligence,

      Plaintiff’s contract with Nucor Steel to offload the cargo

      has been adversely affected resulting in further damages to



                                         5
      Plaintiff.

20.   As a direct and proximate result of Defendants’ negligence,

      Plaintiff is entitled to a full award of damages in an amount

      sufficient     to    compensate        for     the    losses    stated    above

      including without limitation actual damages,                        in custodia

      legis expenses, attorneys’ fees, costs of this litigation,

      pre-judgment interest, and punitive damages as they may be

      proven in the trial of this matter.

21.   Plaintiff received the Letter of Undertaking described above

      and is not seeking the arrest and attachment of the Vessel as

      a   result   of     Defendant’s    negligence         associated       with   the

      parting of the wire rope on the No. 1 crane.

                 FOR A SECOND CAUSE OF ACTION
  (Negligence – Failure to Maintain Wire Rope on No. 4 Crane)

22.   Plaintiff restates the above allegations as if set forth

      herein verbatim.

23.   Plaintiff is seeking attachment under Rule B and arrest of

      and maritime lien against the Vessel under Rule C of the

      Supplemental      Admiralty      Rules    as    a    result    of   Defendants’

      failure to maintain the wire rope on the No. 4 crane.

24.   Defendants    had     a   duty    to     maintain     the     Vessel   and    her

      appurtenances, including the cranes and wire ropes.

25.   Defendants materially breached its duty in one or more of the

                                         6
following respects:

a.   in failing to maintain the appurtenances of the Vessel;

b.   in failing to maintain the gear aboard Vessel;

c.   in failing to maintain the wire rope on the No. 4 crane;

d.   in failing to provide a reasonable maintenance schedule;

e.   in    failing   to   ensure       to   reasonable     maintenance     was

     performed as required in the operation of cranes;

f.   in failing to warn Plaintiff of the unsafe conditions

     existing aboard Vessel;

g.   in    failing   to     warn   Plaintiff         of   the   unreasonably

     dangerous conditions aboard the Vessel;

h.   in failing to inspect the cranes’ wire ropes;

i.   in failing to remedy the deficiencies in the wire rope

     on the No. 4 crane after a previous parting of the wire

     rope on the No. 1 crane;

j.   in    failing   to     maintain        proper    safety    placards   as

     required in the cab of the No. 4 crane;

k.   in    acting    with    reckless        disregard     in   failing    to

     performing routine maintenance to prevent catastrophic

     damages;

l.   in failing to exercise due care under the circumstances;

     and



                                   7
      m.   such other acts and/or omissions or breaches of duty

           which may come to light during the discovery, or which

           may be proven at trial.

26.   As a direct and proximate result of Defendants’ negligence,

      Plaintiff has incurred damages to the grapple, and will incur

      additional expenses, including without limitation dockage,

      and repair costs.

27.   As a direct and proximate result of Defendants’ negligence,

      Plaintiff’s contract with Nucor Steel to offload the cargo

      has been adversely affected resulting in further damage to

      Plaintiff.

28.   As a direct and proximate result of Defendants’ negligence,

      Plaintiff    has   incurred     additional      dockage   fees,    delay

      expenses, and other damages.

29.   As a direct and proximate result of Defendants’ negligence,

      Plaintiff is entitled to a full award of damages in an amount

      sufficient   to    compensate       for   the   losses    stated   above

      including without limitation actual damages,               in custodia

      legis expenses, attorneys’ fees, costs of this litigation,

      pre-judgment interest, and punitive damages as they may be

      proven in the trial of this matter.


                           PLAINTIFF’S PRAYER


                                      8
     WHEREFORE, by reason of the foregoing, Plaintiff prays that

summons issue to all Defendants herein; that the Defendants be

made to appear and answer the aforesaid matters; that process in

due form of law according to the practice of this Court in cases

of Admiralty and Maritime Jurisdiction issue against Defendant

vessel, her engines, boilers, tackle, appurtenance, etc., and

against the personam Defendants that judgment be rendered for

Plaintiff     and    against   the    Defendants,      for    all   actual,

consequential, punitive damages, attorneys’ fees, costs of this

litigation,    and   prejudgment     interest,   and   that   judgment   be

rendered for Plaintiff and against Defendants an amount not less

than $1,200,000.00 or as may be proved at trial or which justice

requires; that Plaintiff’s maritime lien be declared a first

priority lien against the Defendant vessel; that Defendant vessel,

her tackle, appurtenances, and apparel, etc., be sold by the United

States Marshal for this District at public sale and that the

proceeds of the sale be applied first to satisfy Plaintiff’s

maritime lien; and that this Court award any other amount and grant

any other relief which may be proved or that justice may require.




                                      9
                    RESPECTFULLY SUBMITTED BY:

                         COOPER & BILBREY, P.C.

                         By: s/ Albert Bilbrey, Jr.
                         ALBERT GLEN BILBREY, JR., ESQUIRE
                              Federal Court ID 12938
                              South Carolina Bar 103799
                              agbilbrey@jhcooper.com
                         JOHN HUGHES COOPER, ESQUIRE
                              Federal Court ID 298
                              South Carolina Bar 1387
                              State Bar of Georgia 185986
                              shiplaw@jhcooper.com
                         JOHN TOWNSEND COOPER, ESQUIRE
                              Federal Court ID 10172
                              South Carolina Bar 76087
                              jtc@jhcooper.com
                         1476 Ben Sawyer Blvd., Suite 11
                         Mt. Pleasant, SC 29464
                         O 843-883-9099; F 843-883-9335

                    ATTORNEYS FOR PLAINTIFF,
                    CARVER STEVEDORING SEVICES, INC.

April 8, 2020
Mount Pleasant, South Carolina




                                 10
